DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17-18, 24-25 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAHLAN (US 20110198612) in view of SASAKI (US 20140217469).
Regarding claim 1, MAHLAN discloses a semiconductor device, comprising:
a high-resistivity substrate (SI-SiC substrate 1, see fig 1, para 28); 
a resistive layer provided on the high-resistivity substrate (insulating separation layer 3, see fig 1, para 30) including at least one of an unintentional donor and an acceptor impurity at a concentration of less than 1x10^15 cm-3 (3 can have a p-type impurity concentration of 1x10^11 per cc, see para 30); and
first and second transistor elements (left and right n-channel FETs with the n-type channel regions 5a in regions 4 located inside and surrounded by 3, see fig 1, para 31) provided in the resistive layer to be separated electrically from each other (region 3 electrically separates the different transistors, see fig 1, para 30), 
wherein each of the first and the second transistor elements comprises an n-type channel region provided in the resistive layer to expose a top surface of the channel region (the N CH FETs comprise n-doped region 5a, see fig 1, para 31), and source (fig 1, 6a, para 32) and drain (fig 1, 7a, para 32) regions provided in the channel region positioned separately from each other to expose top surfaces thereof (top surfaces of 5a, 6a and 7a are exposed, see fig 1), and 
wherein the resistive layer electrically isolates the first and the second transistor elements from each other (layer 3 is an insulation separation layer which separates the FET regions from each other, see fig 1, para 30).
MAHLAN fails to explicitly disclose a device wherein the high resistivity substrate comprises a β-Ga203-based single crystal comprising an acceptor impurity; and the resistive layer comprises an undoped β-Ga203-based single crystal resistive layer comprised of a β-Ga2O3-based single crystal.
SASAKI discloses a device wherein the high resistivity substrate comprises a β-Ga203-based single crystal comprising an acceptor impurity (substrate 2 can be a high-resistance Beta-Ga2O3 substrate with a p-type impurity, see fig 3B, para 30);  and the resistive layer comprises an undoped β-Ga203-based single crystal resistive layer comprised of a β-Ga2O3-based single crystal (undoped Beta-Ga2O3 single crystal layer 4a, in region 3 in which the channel is formed, see fig 3B, para 58).
MAHLAN and SASAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the Ga2O3 material of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the Ga2O3 material of SASAKI in order to make a device with excellent performance using Ga2O3 which has good transistor characteristics (see SASAKI para 86 and 95).
Regarding claim 17, MAHLAN and SASAKI disclose the semiconductor device according to claim 1.
MAHLAN further discloses a device, wherein a concentration of a donor impurity doped into the n-type channel region is set to be higher than the concentration of the acceptor impurity of the undoped β-Ga2O3-based single crystal resistive layer (n-type channel region 5a can be doped to 1E17 and the undoped region 3 can be doped to 1E14 per cc, see para 30).
Regarding claim 18, MAHLAN and SASAKI disclose the semiconductor device according to claim 1.
MAHLAN fails to explicitly disclose a device, wherein the first and second transistor elements comprise a MESFET or a MOSFET.
SASAKI discloses a device, wherein the first and second transistor elements comprise a MESFET (the device can be a MISFET, see para 16) or a MOSFET.
MAHLAN and SASAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the Ga2O3 material of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the Ga2O3 material of SASAKI in order to make a device with excellent performance using Ga2O3 which has good transistor characteristics (see SASAKI para 86 and 95).
Regarding claim 24, MAHLAN discloses a semiconductor device, comprising:
a high-resistivity substrate (SI-SiC substrate 1, see fig 1, para 28); 
a resistive layer having a high resistivity provided on the high-resistivity substrate (insulating separation layer 3, see fig 1, para 30); and
first and second transistor elements (left and right n-channel FETs with the n-type channel regions 5a in regions 4 located inside and surrounded by 3, see fig 1, para 31) provided in the resistive layer to be separated electrically from each other (region 3 electrically separates the different transistors, see fig 1, para 30), 
wherein the resistive layer functions as an element isolation region between the first and second semiconductor elements (layer 3 is an insulation separation layer which separates the FET regions from each other, see fig 1, para 30).
MAHLAN fails to explicitly disclose a device wherein the substrate comprises a β-Ga203-based single crystal comprising an acceptor impurity;  and the resistive layer comprises an undoped β-Ga203-based single crystal resistive layer.
SASAKI discloses a device wherein the high resistivity substrate comprises a β-Ga203-based single crystal comprising an acceptor impurity (substrate 2 can be a high-resistance Beta-Ga2O3 substrate with a p-type impurity, see fig 3B, para 30);  and the resistive layer comprises an undoped β-Ga203-based single crystal resistive layer comprised of a β-Ga2O3-based single crystal (undoped Beta-Ga2O3 single crystal layer 4a, in region 3 in which the channel is formed, see fig 3B, para 58).
MAHLAN and SASAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the Ga2O3 material of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the Ga2O3 material of SASAKI in order to make a device with excellent performance using Ga2O3 which has good transistor characteristics (see SASAKI para 86 and 95).
Regarding claim 25, MAHLAN and SASAKI disclose the semiconductor device according to claim 24, wherein the resistive layer including at least one-of an unintentional donor and an acceptor impurity at a concentration of less than 1x10^15 cm^-3 (3 can have a p-type impurity concentration of 1x10^11 per cc, see para 30).
MAHLAN fails to explicitly disclose a device the semiconductor device according to claim 24, wherein the resistive layer includes an undoped β-Ga203-based single crystal resistive layer comprised of a β-GaO3-based single crystal.
SASAKI discloses a device the semiconductor device according to claim 24, wherein the resistive layer includes an undoped β-Ga203-based single crystal resistive layer comprised of a β-GaO3-based single crystal (undoped Beta-Ga2O3 single crystal layer 4a, in region 3 in which the channel is formed, see fig 3B, para 58).
MAHLAN and SASAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the Ga2O3 material of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the Ga2O3 material of SASAKI in order to make a device with excellent performance using Ga2O3 which has good transistor characteristics (see SASAKI para 86 and 95).
Regarding claim 32, MAHLAN and SASAKI disclose the semiconductor device according to claim 1.
MAHLAN further discloses a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other by the resistive layer (3 electrically isolate transistor elements, see fig 1, 3, para 30).
Regarding claim 33, MAHLAN and SASAKI disclose the semiconductor device according to claim 1.
MAHLAN further discloses a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other only by the resistive layer (3 electrically isolate transistor elements, see fig 1, 3, para 30).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20140217469) in view of MAHLAN (US 20110198612).
Regarding claim 1, SASAKI discloses a semiconductor device, comprising: 
a high-resistivity substrate that comprises a β-Ga203-based single crystal including an acceptor impurity (substrate 2, see figs 1-3, 2, para 30-31); 
a β-Ga203-based single crystal resistive layer having a high resistivity (not deliberately doped layer 4a in 3, see fig 1-3, 4a, para 58)  provided on the high-resistivity substrate; and 
a transistor element formed in the epitaxial layer (the source 24, drain 25 and gate 26 formed on 3, see fig 1-3, para 29).
SASAKI fails to explicitly disclose a device comprising first and second semiconductor elements provided in the resistive layer to be separated electrically from each other,
wherein the resistive layer functions as an element isolation region between the first and second semiconductor elements.
MAHLAN discloses a device comprising first and second semiconductor elements (the two n-channel jfet regions shown in fig 1, see para 29) provided in the resistive layer to be separated electrically from each other (the channel regions 5a in p- regions 4 are separated electrically by the i-SiC layer 3, see fig 1, para 30),
wherein the resistive layer (fig 1, 3, para 30) functions as an element isolation region between the first and second semiconductor elements.
SASAKI and MAHLAN are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple isolated FETs in the same device of MAHLAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple isolated FETs in the same device of MAHLAN in order to restrict high frequency noise and current leakage (see MALHAN para 112).
Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAHLAN (US 20110198612) and SASAKI (US 20140217469) in view of HATTORI (US 5072267).
Regarding claim 28, MAHLAN discloses the semiconductor device according to claim 1.
MAHLAN fails to explicitly disclose a device, wherein the resistive layer continuously extends from a top surface of the first transistor element to a top surface of the second transistor element.
HATTORI discloses a device, wherein the resistive layer continuously extends from a top surface of the first transistor element to a top surface of the second transistor element (20 extends from a top surface of the left element 31 to the right element 33, see fig 2).
MAHLAN and HATTOR are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the specific layer geometry of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the specific layer geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 29, MAHLAN discloses the semiconductor device according to claim 1.
MAHLAN fails to explicitly disclose a device, wherein the resistive layer continuously extends from an uppermost surface of the first transistor element to an uppermost surface of the second transistor element.
HATTORI discloses a device, wherein the resistive layer continuously extends from a top surface of the first transistor element to a top surface of the second transistor element (20 extends from a top surface of the left element 31 to the right element 33, see fig 2).
MAHLAN and HATTOR are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the specific layer geometry of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the specific layer geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 30, MAHLAN discloses the semiconductor device according to claim 1.
MAHLAN fails to explicitly disclose a device, further comprising a gate insulating film disposed outside of the resistive layer, the gate insulating film extending from the first transistor element to the second transistor element.
HATTORI discloses a device, further comprising a gate insulating film disposed outside of the resistive layer, the gate insulating film extending from the first transistor element to the second transistor element (the insulating layer 21 which the gate insulating layer is part of extends from 31-33, see fig 2).
MAHLAN and HATTOR are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the specific layer geometry of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the specific layer geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 31, MAHLAN discloses the semiconductor device according to claim 1.
MAHLAN fails to explicitly disclose a device, further comprising a gate insulating film disposed above an uppermost surface of the resistive layer, the gate insulating film continuously extending from the first transistor element to the second transistor element.
HATTORI discloses a device further comprising a gate insulating film disposed above an uppermost surface of the resistive layer, the gate insulating film continuously extending from the first transistor element to the second transistor element (the insulating layer 21 which the gate insulating layer is part of extends from 31-33, see fig 2).
MAHLAN and HATTOR are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MAHLAN with the specific layer geometry of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MAHLAN with the specific layer geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 24, the applicant argues that the combination of SASAKI (US 20140217469) and MAHLAN (US 20110198612) would not disclose the elements of the claimed device for several reasons.  Firstly, the applicant argues that neither MAHLAN nor SASAKI discloses a device with a resistive layer “comprised of a β-Ga2O3-based single crystal including at least one of an unintentional donor and an acceptor impurity at a concentration of less than 1x10^15 cm-3” since SASAKI does not give any specific doping for layer 4a, which is relied upon as the resistive layer in the previous rejection.  This may be true, but SASAKI does disclose a that the layer is made of crystalline β-Ga2O3 (see SASAKI para 29) and MAHLAN discloses that a resistive layer that isolates between FET devices can be an intrinsic layer unintentionally doped to 1x10^14 per cubic cm or less (see MAHLAN para 30).  Thus, the combination of SASAKI and MAHLAN does teach this feature.  
The applicant also argues that MAHLAN does not disclose a device comprising “first and second transistor elements provided in the resistive layer to be separated electrically from each other”.  This argument is unpersuasive because MAHLAN discloses a device with several NFET and PFET regions, (the p- regions 4, each containing n-channel 5a and the n-region 2 containing p-channel region 5b, see MAHLAN fig 1, para 31 and 36) of which the N CH regions with 5a are formed inside and surrounded by the high-resistivity layer 3 which serves to isolate them from each other (see MAHLAN fig 1, para 30).
In response to applicant's argument that the combination of MAHLAN and SASAKI would not realize the simplification of the manufacturing process or the reduction of costs as in the applicant’s process (see applicant’s arguments of 6/30/2022, page 8), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811